Citation Nr: 1139639	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-15 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder to include paranoid schizophrenia. 

2. Entitlement to service connection for a low back disorder (claimed as back injury). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to November 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In a January 1979 rating decision, the RO denied the Veteran's claim for service connection for chronic paranoid type schizophrenia.  In April 1979 the Veteran submitted additional evidence in support of his claim.  In April 1979 the RO issued a deferred rating decision and again denied the claim in May 1979.  Later in May 1979, the Veteran responded and referred specifically only to a letter sent earlier in April 1979, advising him that a decision was pending receipt of military records.  He appeared; however, to take issue with the denial of service connection and specifically asked what additional steps he needed to take to pursue the claim.  

Given VA's duty to liberally construe pleadings and the contents of the May 1979 statement, the Board construes his statement as a timely notice of disagreement (NOD) with the January 1979 denial.  38 C.F.R. § 20.201.  See also Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming the Veteran desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  See, too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).

Subsequently, the Veteran filed what was deemed a petition to reopen his claim in January 2000 in which an unappealed February 2000 determination letter declined to reopen his claim for service connection for paranoid schizophrenia.  However, the January 1979 rating decision remained in appellate status because a statement of the case had not been issued in response to the notice of disagreement.  See Jones v. Shinseki, 23 Vet. App. 122 (2009); Myers v. Principi, 16 Vet. App. 228, 235-236 (2002); Tablazon v. Brown, 8 Vet. App. 359, 261 (1995).  

"[W]here an appellant places a claim for one disability into appellate status by virtue of an NOD, that claim is resolved by a later appellate adjudication of a subsequent claim where both claims stem from the same underlying disorder and the claimed disabilities are identical or substantially similar."  Jones v. Shinseki, 23 Vet. App. at 126 (2009).  The Court quoted from its decision in Juarez v. Peake indicating that "[o]nce an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board.  Only a subsequent Board decision can resolve an appeal that was initiated but not completed."  Jones v. Shinseki, 23 Vet. App. at 125 (quoting Juarez, 21 Vet. App. 537, 543); See also 38 U.S.C.A. § 7105(a), (d)(1). 

The April 1979 NOD placed the psychiatric disorder claim into appellate status and that claim was never resolved by a subsequent appellate adjudication.  The unappealed June 2000 and the currently appealed July 2007 rating decisions that declined to reopen the claim of service connection for schizophrenia did not resolve the claim.  Therefore, the claim currently before the Board is characterized as service connection for a psychiatric disorder to include paranoid schizophrenia.  New and material evidence is not needed to grant the claim.   

In the July 2007 rating decision, the RO also denied service connection for low back pain (claimed as back injury) and that matter is currently before the Board. 

In October 2009, the Veteran submitted additional evidence following the last adjudication by the agency of original jurisdiction (AOJ) along with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c).  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran has a current psychiatric disability, paranoid schizophrenia, that had its onset in service. 


CONCLUSION OF LAW

A psychiatric disorder, paranoid schizophrenia, was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

In light of the Board's favorable decision in reopening the appellant's claim for service connection for a psychiatric disorder the claim is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 



II.  Legal Criteria-Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, including schizophrenia, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a) , 3.309(a) 3.384 (2009). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

III.  Analysis

VA treatment records dated from October 1972 through October 2009 report that the Veteran was hospitalizations in June 1972, February and April 1973, and June 1973 to June 1974 with a diagnosis of paranoid schizophrenia.  Records dated in March and July 2007, include an assessment of posttraumatic stress disorder and paranoid schizophrenia.  An April 2007 record reported that the Veteran had chronic psychotic symptoms despite high-dose atypical antipsychotics and in the setting of no identified stressors.  Therefore, a current psychiatric disorder has been demonstrated.

Service treatment records including an August 1965 entrance exam and report of medical history are negative for complaints, treatment, and diagnoses relating to a psychiatric disorder.  On an October 1969 report of medical history and report of medical examination for separation from service it was reported that the Veteran had experienced somnambulism in childhood, but had had no episodes since age 12 and no sequelae.  

In his May 1979 statement, the Veteran reported that he had not seen a doctor or therapist during active duty for his psychiatric disorder; however, he submitted letters from relatives, friends, and family members that indicated that his condition was present within a year of service.  The Veteran's mother reported that within nine months after his discharge from service, the Veteran had "funny" and "queer reactions around the house."  He had been liked and had had a lot of friends, but suddenly he didn't have any friends, there were no phone calls, and he would sit in the cellar and stare in a daze.  His mind seemed "distorted."  He was on drugs, but it seemed as if he had had "a nervous breakdown" too.  

M.W. indicated that he had met the Veteran soon after his discharge from the military and he was very well liked.  Shortly thereafter, his personality had begun to change.  There were rumors of the Veteran committing violent acts.  He was not the same person.  He was quiet, withdrawn, confused, and indecisive.  

O.S.B. reported that the Veteran had worked from January 1970 to December 1971, but had developed problems that caused him to lose time from his job.   

Although VA treatment records dated from 1972 to 1979 noted that the Veteran reported an onset of his disability in April 1972, more than a year post military, the treatment records also note that while the Veteran was in the military and overseas, his mother had written him letters, which he perceived in a threatening way.  He also indicated that his favorite past-time while he was stationed in Germany was going to the nearest town with the intent of picking fights to beat up "foreigners".

On his May 2008 Form 9, the Veteran reported that while he was on active duty, his drill instructor had singled him out and constantly harassed him.  The drill instructor led the Veteran to believe that he was the reason the whole flight of airmen were being punished on numerous occasions.  The Veteran started to believe that the other airmen were going to get even and punish him at some unexpected time.  He went to bed with these thoughts and found it extremely difficult to get any sleep.  He became obsessed with thoughts of violence towards him from the other airmen.  He also had thought of violence towards the drill instructor.  

After basic training, he continued to have paranoid and violent thoughts towards himself and anyone in authority.  He became suspicious of his friends.  He tried to sleep during his downtime.  He was introduced to marijuana and hashish and began to use them to help reduce the paranoia and (military) work-related stress.  His negative thoughts continued through to his discharge.  After service, he connected with friends who were drug users.  His paranoia increased within a couple of months and he admitted himself into a VA Hospital.  

On August 1982 VA examination, the Veteran mentioned that while he was in service, he did not have any overt psychiatric difficulties and received no psychiatric treatment.  Since his discharge from the hospital in 1974, he came to the VA Mental Hygiene Clinic once a week.  Since his discharge from service, he worked for years, but was laid off due to poor performance.  

The Veteran is competent to report when certain events and symptoms began, which he personally experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Resolving all doubt in the Veteran's favor, the Board finds that, while there is no evidence of psychiatric treatment or overt psychiatric symptoms in service, the Veteran's testimony is credible for the purpose of establishing an in-service event or injury and continuity of symptoms since service.  38 U.S.C.A. § 5107(b) (2011). 

Furthermore evidence in support of the Veteran's claim included a July 1976 VA examination, that noted that the Veteran drank heavily, had occasional fearful dreams, and had been in fist fights due to paranoid ideations. 

An October 2009 VA treatment record reported that the Veteran was a regular attendee of a weekly group session.  He discussed his experience of paranoia, social isolation, and anxiety, which were classic symptoms of his diagnosis of chronic paranoid schizophrenia.  He also reported that he experienced thought broadcasting, specifically that other could read his mind and intentions, also consistent with schizophrenia.  

The examiner noted that the Veteran began to have psychotic symptoms at the age of 20 while on active duty.  He had been hospitalized for these symptoms in 1972.  The examiner acknowledged the Veteran's "distant history of drug use."  The examiner reported that as the Veteran's symptoms persisted and ultimately became disabling, he was diagnosed as having chronic paranoid schizophrenia.  The examiner opined that, given that the Veteran's symptoms of chronic paranoid schizophrenia beginning during military service, it was at least as likely as not that the disability was related to military service.  

As the record contains both lay and medical evidence linking the Veteran's current psychiatric disorder to include schizophrenia to active service, and there is no opinion to the contrary, the Board finds that the evidence is in favor of the claim; it is therefore, granted.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a psychiatric disability, paranoid schizophrenia, is granted.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83. 

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear, supra; McLendon at 83. 

The Veteran claims that his job in the military as a weapons configuration mechanic required a lot of heavy lifting and contributed or caused his current disability of lumbago and osteopenia.  See statement in support of claim received in October 2007.  The Veteran's DD Form 214 reflects that his military occupational specialty was weapons mechanic.  

STRs include a May 1968 treatment record noting the Veteran's report that his back felt unusual after an automobile accident.  He had pain in his back and was diagnosed with a contusion of his back.  A February 2003 VA treatment record includes complaints of low back pain after the Veteran slipped on some ice and twisted his back.  He reported that he had had pain for "several years" prior to this injury.  The assessment indicated that the Veteran had a recurrence of old thoracic back pain.  The diagnosis was minimal degenerative changes of the thoracic spine.  On his October 2007 notice of disagreement, the Veteran reported that he had injured his back in service.  More recent treatment records reference an "old trauma injury+."  A VA examination is required to determine the nature and etiology of the Veteran's low back disorder.

An October 1977 statement from the Veteran and an August 1982 VA examination report note that the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  The actual decision by SSA, and the medical records on which that decision was based, are not of record.  These records are potentially pertinent to the claims of entitlement on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and request all decisions and medical records associated with the Veteran's award of SSA benefits. Any records received should be associated with the claims file. 

All efforts to obtain these records should be documented in the claims file. If no such records are available, documentation to that effect must be included in the claims file. 

2.  Following the completion of the above development, the Veteran should be afforded a VA examination to determine whether he suffers from a current low back disorder that was a result of his military occupational specialty or in-service low back contusion.  

The examiner should review the claims folder and acknowledge such review in the examination report or addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current low back disorder had its onset in service or is otherwise related to a disease or injury in active duty, including his military occupational specialty and the May 1968 low back contusion sustained in an automobile accident. 

The examiner should provide a rationale for this opinion. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so. 

3.  The RO/AMC should review the examination report to ensure that it contains all information and opinions sought in this remand. 

4. If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


